Case 2:19-cv-00040-JRG-RSP Document 130 Filed 09/12/19 Page 1 of 1 PageID #: 1966



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  IMPLICIT, LLC                                  §
                                                 §
                                                            Case No. 2:19-CV-0040-JRG-RSP
  v.                                             §
                                                                   LEAD CASE
                                                 §
  IMPERVA, INC.                                  §

                                    Motions Hearing
                           MAG. JUDGE ROY PAYNE PRESIDING
                                   September 12, 2019
  OPEN: 2:00 pm                                        ADJOURN: 3:20 pm

  ATTORNEYS FOR PLAINTIFF:                            See attached

  ATTORNEY FOR DEFENDANTS:                            See attached

  LAW CLERK:                                          Jonathan Todd

  COURT REPORTER:                                     Anna Lafrenz

  COURTROOM DEPUTY:                                   Becky Andrews

  Court opened. Case called. Ed Chin announced ready and introduced co-counsel. Melissa
  Smith announced ready for Juniper and introduced co-counsel. Deron Dacus announced ready
  for Fortinet and introduced co-counsel.

  David McPhie argued Defendant Juniper Networks, Inc.’s Motion to Transfer Venue to the
  Northern District of California (Dkt. No. 18 in 2:19cv37). Brandon Martin responded for
  Implicit.

  Matt Gaudet then argued Defendant Fortinet, Inc.’s Motion to Transfer to the Northern District of
  California (Dkt. No. 26 in 2:19cv39). Ty Wilson responded for Implicit.

  The Court took the motions under advisement.
